                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   VIOLETTE SUSU and JERRIES SOUSOU,
                                                                         11
United States District Court




                                                                                            Plaintiffs,                                        No. C 18-00135 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   BAYVIEW LOAN SERVICING, LLC, THE
                                                                         14   BANK OF NEW YORK MELLON f/k/a THE                                ORDER RE MOTION FOR
                                                                              BANK OF NEW YORK, AS TRUSTEE FOR                                 ATTORNEY’S FEES
                                                                         15   THE CERTIFICAHOLDERS OF CWALT,
                                                                              INC. ALTERNATIVE LOAN TRUST 2005-82,
                                                                         16                 Defendants.
                                                                         17                                                  /

                                                                         18                                         INTRODUCTION
                                                                         19          In this wrongful-foreclosure action, two defendants move for an award of attorney’s fees
                                                                         20   and costs. For the following reasons, the motion is GRANTED IN PART AND DENIED IN PART.
                                                                         21                                           STATEMENT
                                                                         22          The background of this case has been set forth in a prior order (Dkt. No. 43). In brief,
                                                                         23   pro se plaintiffs Violette Susu and Jerries Sousou took out a $1,612,500 home loan from
                                                                         24   America’s Wholesale Lender in 2005. According to defense counsel, plaintiffs failed to make a
                                                                         25   payment on their mortgage for ten years, resulting in a current balance of approximately $2.7
                                                                         26   million. A notice of default and notice of trustee’s sale were executed and subsequently
                                                                         27   recorded in the Official Records of Alameda County (ibid.).
                                                                         28          In October 2017, plaintiffs brought a wrongful-foreclosure action against five
                                                                              defendants, including the defendants to this action. After defendants moved to dismiss the
                                                                          1   complaint under FRCP 12(b)(6), plaintiffs voluntarily dismissed their case (Case No. 17-05879,
                                                                          2   Dkt. Nos. 1, 24). In January 2018, plaintiffs commenced this second pro se action for wrongful
                                                                          3   foreclosure based on the same loan. A February 2018 order denied plaintiffs’ emergency
                                                                          4   application for a restraining order to prevent the impending foreclosure sale on their property.
                                                                          5   In May 2018, following the lifting of one of many bankruptcy stays, defendants filed a motion
                                                                          6   to dismiss this action in its entirety. Plaintiffs never responded to the motion and failed to
                                                                          7   appear at the hearing on the motion. An order dated September 19 accordingly dismissed the
                                                                          8   complaint with prejudice (Dkt. Nos. 1, 20, 24–25, 43–44).
                                                                          9          Defendants Bayview Loan Servicing, LLC and The Bank of New York Mellon now
                                                                         10   move for $57,428.55 in attorney’s fees and costs under the attorney’s fee provision of the deed
                                                                         11   of trust. Plaintiffs have not filed an opposition, nor did they appear at the hearing on the instant
United States District Court
                               For the Northern District of California




                                                                         12   motion. This order follows.
                                                                         13                                              ANALYSIS
                                                                         14          Under the American rule, the prevailing litigant ordinarily is not entitled to collect
                                                                         15   reasonable attorney’s fees from the losing party. Travelers Cas. & Sur. Co. of Am. v. Pac. Gas
                                                                         16   & Elec. Co., 549 U.S. 443, 448 (2007). A statute or enforceable contract allocating attorney’s
                                                                         17   fees, however, can overcome this rule. Ibid. Defendants seek attorney’s fees on four
                                                                         18   independent grounds. Because this order grants attorney’s fees pursuant to the attorney’s fees
                                                                         19   provision in the deed of trust, it need not reach defendants’ alternative arguments.
                                                                         20          State law governs the enforceability of attorney’s fees in contract provisions. Sec.
                                                                         21   Mortgage Co. v. Powers, 278 U.S. 149, 154 (1928). Section 1717 of the California Civil Code
                                                                         22   permits the recovery of attorney’s fees in contract actions and provides:
                                                                         23                  In any action on a contract, where the contract specifically provides
                                                                                             that attorney’s fees and costs, which are incurred to enforce that
                                                                         24                  contract, shall be awarded either to one of parties or to the prevailing
                                                                                             party, then the party who is determined to be the party prevailing on the
                                                                         25                  contract . . . shall be entitled to reasonable attorney’s fees in addition to
                                                                                             other costs.
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
                                                                          1            Here, defendants seek attorney’s fees under the contractual terms of plaintiffs’ deed of
                                                                          2    trust, which authorizes the lender to recover attorney’s fees as follows (RJN, Exh. A at ¶¶ 9,
                                                                          3    14):1
                                                                          4                     If (a) Borrower fails to perform the covenants and agreements
                                                                                                contained in this Security Instrument, [or] (b) there is a legal
                                                                          5                     proceeding that might significantly affect Lender’s interest in the
                                                                                                Property and/or rights under this Security Instrument . . . then Lender
                                                                          6                     may do and pay for whatever is reasonable and appropriate to protect
                                                                                                Lender’s interest in the Property and rights under this Security
                                                                          7                     Instrument . . . . Lender’s actions can include, but are not limited to . . .
                                                                                                (b) appearing in court; and (c) paying reasonable attorneys’ fees to
                                                                          8                     protect its interest in the Property and/or rights in the Security
                                                                                                Instrument.
                                                                          9
                                                                                                ...
                                                                         10
                                                                                                Lender may charge Borrower fees for services performed in connection
                                                                         11                     with Borrower’s default, for the purpose of protecting Lender’s interest
United States District Court




                                                                                                in the Property and rights under this Security Instrument, including, but
                               For the Northern District of California




                                                                         12                     not limited to attorneys’ fees, property inspection, and valuation fees.
                                                                         13            An involuntary dismissal “operates as an adjudication on the merits” unless it is “for
                                                                         14    lack of jurisdiction, improper venue, or failure to join a party under Rule 19.” FRCP 41(b).
                                                                         15    Accordingly, because the complaint was involuntarily dismissed with prejudice and judgment
                                                                         16    was entered in defendants’ favor, defendants are the prevailing party. Moreover, because
                                                                         17    plaintiffs challenged defendants’ right to foreclose and sought a declaration that the assignment
                                                                         18    of the deed of trust was void, defending this litigation was necessary for defendants to protect
                                                                         19    their rights in the property under the deed of trust. Defendants are therefore entitled to
                                                                         20    reasonable attorney’s fees. Defendants agree that the deed of trust authorizes attorney’s fees to
                                                                         21    be added to the loan amount, but does not provide for a separate award of attorney’s fees. See
                                                                         22    Chacker v. JPMorgan Chase Bank, N.A., 27 Cal. App. 5th 351, 357 (2018). Defendants
                                                                         23    accordingly only seek to add fees to the outstanding balance due under plaintiffs’ promissory
                                                                         24    note.
                                                                         25
                                                                         26
                                                                                       1
                                                                                         Defendants seek judicial notice of the deed of trust, which is recorded in the Official Records of
                                                                         27   Alameda County (Dkt. No. 49-3). Because the deed of trust is a public record, the authenticity of which is
                                                                              capable of accurate and ready determination by sources whose accuracy cannot reasonably be questioned, see
                                                                         28   Wolf v. Wells Fargo Bank, N.A., No. C 11-01337 WHA, 2011 WL 4831208, at *2 (N.D. Cal. Oct. 12, 2011),
                                                                              defendants’ request for judicial notice is GRANTED.

                                                                                                                                        3
                                                                          1          Turning to the reasonableness of the requested attorney’s fees, the declaration of Sunny
                                                                          2   Sarkis includes the billing rates of the attorneys who worked on this matter (Dkt. No. 49-2). A
                                                                          3   breakdown of the legal services provided was also included in the declaration. Defendants’
                                                                          4   requested amount of $57,428.55 is excessive and unreasonable, as it includes $9,511 on a
                                                                          5   motion that was never filed, $132 on discovery that was never served, $1,000 on a reply brief
                                                                          6   that was never filed, $2,000 for time spent driving to and from court, and excessive hours spent
                                                                          7   on defendants’ motion to dismiss and for “case management,” among other issues. This order
                                                                          8   finds that $15,000 in attorney’s fees is instead a reasonable amount.
                                                                          9                                           CONCLUSION
                                                                         10          For the foregoing reasons, defendants’ motion for attorney’s fees is GRANTED IN PART
                                                                         11   AND DENIED IN PART.    An award of $15,000 for attorney’s fees is granted in favor of
United States District Court
                               For the Northern District of California




                                                                         12   defendants. This attorney’s fees award shall be added to the outstanding balance due on the
                                                                         13   loan under the promissory note.
                                                                         14
                                                                         15          IT IS SO ORDERED.
                                                                         16
                                                                         17   Dated: December 13, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         18                                                        UNITED STATES DISTRICT JUDGE
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
